Citation Nr: 0409671	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  95-13 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for fractures 
of the dorsal spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from September 1984 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(RO).  

The veteran's claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


REMAND

The Board notes that in a July 1986 rating decision, the RO 
granted service connection for residuals of a parachute fall, to 
include injuries of the dorsal spine, and assigned a 50 percent 
disability rating.  In a rating decision dated in April 1987, the 
RO reevaluated the veteran's residual disabilities separately and 
assigned the dorsal spine disability a 20 percent evaluation under 
38 C.F.R. § 4.17a, Diagnostic Code 5285.  In a January 1988 rating 
decision, the RO explained that the 20 percent evaluation assigned 
to the veteran's dorsal spine disability included a 10 percent 
evaluation for a wedging deformity.  On several occasions, the 
veteran requested that his claim be reopened that that the 20 
percent evaluation be increased.  In March 1995, the RO denied the 
veteran's claim and he filed a timely appeal.  In the Board's 
January 2001 decision, the veteran was again denied a rating in 
excess of 20 percent for residuals of a dorsal spine injury.  

Subsequent to the Board's January 2001 decision, the veteran 
appealed his claim to the United States Court of Appeals for 
Veterans Claims (the Court), asserting that the Board had 
misinterpreted Diagnostic Code 5285 when it failed to award 
separate 10 percent disability ratings for each fractured vertebra 
and an additional 10 percent rating for each vertebra that was 
deformed.  The veteran also argued that 38 C.F.R. § 4.25(b) 
required that each of his fractured vertebrae be rated separately.  

In an April 2003 Order, the Court found that a Board determination 
as to whether, under 38 C.F.R. §§ 4.25(b) and 4.71a, Diagnostic 
Code 5285, the veteran was entitled to a separate disability 
rating for each vertebra would be helpful to the Court's review of 
the matter because it would involve making factual determinations 
and because, at least in the first instance, the interpretation of 
a VA regulation was particularly within the competence of VA to 
address.  See Hensley v. West, 212 F.3d 1255, 1263 (Fed. Cir. 
2000).  The Court then vacated the Board's January 2001 decision, 
with respect to the dorsal spine claim, and remanded the matter to 
the Board for readjudication.   

Following a review of the claims folder and Court's April 2003 
Order, the Board has determined that additional development is 
necessary in the present case.  

The Board observes that in November 2000 Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

It does not appear that the veteran has yet been apprised of the 
new rights provided to him under the VCAA.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the Court held that the failure 
by the Board to enforce compliance with the requirements of 38 
U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as well 
as to inform the claimant which evidence the VA will seek to 
provide and which evidence the claimant is to provide, is 
remandable error.  Given the guidance from the Court, this 
procedural error must be addressed prior to final appellate 
review.  

The Board also notes that The Schedule for Rating Disabilities 
pertaining to the spine changed, effective September 26, 2003.  
See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 
5240, 5241, 5242, 5243).  The veteran has not been notified of 
these changes.  Further, upon review of the record, the Board 
finds that additional examination is necessary to fully evaluate 
the veteran's back disability, particularly in view of the recent 
change in the rating criteria.   

Therefore, in order to give the veteran every consideration with 
respect to the present appeal and to accord the veteran due 
process of law, the Board finds that further development with 
respect to the issue on appeal in this case is warranted.  
Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO should review the claims file and ensure that all 
notification and development actions required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied regarding the issues on appeal.  In particular, the RO 
should notify the veteran of what evidence is required to 
substantiate his claim, what evidence, if any, the veteran is to 
submit, and what evidence, if any, VA will obtain in accordance 
with the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Any notice given, or action taken thereafter, must comply 
with the provisions of the VCAA as well as any applicable legal 
precedent.   

2.  The RO should make arrangements with the appropriate VA 
medical facility for the veteran to be afforded an orthopedic and 
neurological examination to determine the severity of his 
fractures of the dorsal spine.  Any tests or procedures deemed 
necessary (including x-rays) should be conducted.  The examiner 
should provide the range of motion of the spine in degrees.  
Symptoms such as pain, stiffness, or aching in the area of the 
spine affected should be noted, as should muscle spasm, guarding, 
or abnormal gait.  The presence of objective evidence of pain, 
excess fatigability, incoordination, and weakness should be noted, 
as should any additional disability due to these factors.  The 
examiner should report all signs and symptoms necessary for rating 
the back condition under the latest rating criteria. 

All opinions should be supported by a clear rationale, and a 
discussion of the facts and medical principles involved would be 
of considerable assistance to the Board.  If these matters cannot 
be medically determined without resort to mere conjecture, this 
should be commented upon in the reports.  The examiner should 
indicate that he reviewed the veteran's claims folder in preparing 
his opinions.

3.  The RO should then review the veteran's claim, including all 
additional evidence that has been added to the record.  The 
veteran's dorsal spine fractures should also be reviewed under the 
applicable diagnostic code of 38 C.F.R. § 4.71a, in effect before 
and after September 26, 2003, if applicable.  The RO should also 
address the issue of whether the veteran is entitled to separate 
disability ratings for each fractured vertebra under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5285.  If the 
determination remains adverse to the veteran, he should be 
provided a supplemental statement of the case, which includes a 
summary of all pertinent evidence and legal authority, as well as 
the reasons for the decision.  The veteran and his representative 
should be afforded a reasonable period in which to respond, and 
the record should then be returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





